 In the Matter of CENTRAL OHIO LIGHT AND POWER Co.andUTILITYWORKERS ORGANIZING COMMITTEE, LOCAL 271 (CIO)Case No. B-5564.-DecidedJuly 20, 1943Miles & O'Brien, by Mr. Seymour O'Brien,of Baltimore, Md.;Mr. Marcus C. Downingof Findlay,Ohio; andMr.ThomasF. Veach,of Cleveland,Ohio,for the Company.Mr. Francis M. McMahon,of Dayton,Ohio, andMr.Bennie R.Shafer,of Bluffton,Ohio, for Local 271.Klingshirn & Snow,by Mr.William Snow,of Toledo,Ohio, andMr. R. A.Betts,of Findlay,Ohio, for the Group.Mrs. Augusta Spaulding,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEUpon petition duly filed by Utility Workers Organizing Commit-tee,Local 271 (CIO), herein called Local 271, alleging that a ques-tion affecting commerce had arisen concerning the representation ofemployees of Central Ohio Light and Power Co., Findlay, Ohio, hereincalled the Company, the National Labor Relations Board providedfor an appropriate hearing upon due notice before Max W. Johnstone,Trial Examiner. Said hearing was held at Findlay, Ohio, on June21, 1943.The Company, Local 271, and P. D. & T. Group,' hereincalled the Group, appeared, participated, and were afforded full op-portunity to be heard, to examine and cross-examine witnesses, andto introduce evidence bearing on the issues.2The Trial Examiner'srulings made at the hearing are free from prejudicial error and arehereby affirmed.All parties were afforded opportunity to file briefswith the Board.Upon the entire record in the case, the Board makes the following :1The initials "P D & T." stand for Production, Distribution and Transmission.2At the commencement of the hearing the Group filed a petition for investigation andcertification of representatives of the Company in a plant unit.This petition was filed insupport of the Group's motion to intervene, which was granted by the Trial Examiner.51 N. L. R. B., No. 96.522 CENTRAL OHIOLIGHTAND POWER CO.523FINDINGS OF FACT1.THE BUSINESS OF THECOMPANYCentral Ohio Light and Power Co. is engaged in the production,transmission, and distribution of electric energy for light and powerpurposes in central Ohio.The principal raw materials used by theCompany in its utility operations are coal, poles, conductors, hard-ware, and electrical equipment.The Company purchases annuallyfor its use approximately 60,000 tons of coal, valued at approximately$250,000.This coal is purchased by the Company through an Ohioconcern having its offices at Cincinnati, but the coal has its origininKentucky.The Company purchases conductors, hardware, andelectrical equipment, valued at approximately $100,000, most of whichismanufactured outside Ohio but purchased by the Company withinthe State.yNone of the electric energy produced by the Company is transmittedoutside Ohio and its properties are located wholly within that State.The annual sales of the Company's electric energy approximate$2,000,000.The Company sells electric energy at wholesale and retail.The Company's commercial customers are various, and include -ga-rages, stores, banks, restaurants, filling stations, manufacturing com-panies,municipalities, other power companies, and cooperatives ofthe Rural Electrification Administration.The Company serves ruralareas as well as towns, villages, and cities.In addition to its electriclight and power business, the Company furnishes hot water heatingservice to customers at Findlay, Ohio.II.THE ORGANIZATIONS INVOLVEDUtility Workers Organizing Committee, Local 271, is a labor organi-zation affiliated with the Congress of Industrial Organizations, ad-mitting to membership employees of the Company.P. D. & T. Group is an unaffiliated labor organization, admitting tomembership employees of the Company.M. THEQUESTION CONCERNING REPRESENTATIONIn February 1943, Utility Workers Organizing Committee, hereincalled the U. W. O. C., began organizing the Company's employees.In March 1943, the employees formed the Group, a labor organizationrestricted to employees of the Company. In March the Company re-fused, upon request, to recognize the U. W. O. C. as bargaining repre-sentative of the power plant employees, contending that the proposedunit was not appropriate for bargaining. In April the Group askedthe Company for recognition as bargaining representative of em- 524DECISIONS OF NATIONAL LABOR RELATIONS BOARDployees in an industrial unit.The Company so refused to recognizethe Group, in view of the conflicting claim of the U. W. O. C.A statement prepared by the Trial Examiner and read into therecord at the hearing indicates that the Group represents a substantialnumber of employees in the unit hereinafter found appropriate.3We find that a question affecting commerce has arisen concerningthe representation of employees of the Company, within the meaningof Section 9 (c) and Section 2 (6) and (7) of the Act.IV. THE APPROPRIATE 'UNITThe U. W. O. C. contends that all power plant employees workingat the Company's power plants at Bluffton, Findlay, and St. Marys,Ohio, excluding executives, supervisors, foremen, and clerks, consti-tute an appropriate bargaining unit.The Group contends that allemployees of the Company, excluding managerial, supervisory, andclerical employees, constitute an appropriate bargaining unit.TheCompany contends that the industrial unit is the only appropriatebargaining unit for its employees.The Company is engaged in the production, transmission, and dis-tribution of electric energy for light and power purposes. It servescentral Ohio.Purchases for the entire system, all pay rolls, and allservice records are centralized at the Findlay office.All new em-ployees are hired or approved, and policies concerning wages, hours,and working conditions are determined, at Findlay.A single groupof executives-a general manager, a general superintendent of opera-tions, and a superintendent of production and distribution at Find-lay-directs the Company's entire operations and determines uniformpolicies.The Company divides its territory into two divisions known as theWestern and Eastern Divisions. In the Western Division the Com-pany maintains power plants at Bluffton and at Findlay, where itregularly produces electricity, and a power plant at St. Marys, whichit operates as a "cold standby" and substation. The Company partiallyserves itsWestern Division with electricity that it produces.TheCompany buys all the electricity with which it serves its customersin its Eastern Division and controls the transmission of such electricityat a substation at Wooster. The generating and transmission systemof the Western Division is not physically connected with the trans-8The Group submitted 58 authorization cards bearing apparently genuine signatures ofemployees on the, pay roll of April 12, 1943.There are approximately 97 employees in the appropriate bargaining unit.The U W.0 C. submitted 20 authorization cards,all dated in February 1943, bearingapparently genuine signatures of power plant employees on the pay roll of April 12, 1943.None of these cards bear the signatures of employees at the power plant at St. Marys.There are approximately 43 power plant employees. CENTRAL OHIOLIGHT ANDPOWER CO.525missionand distribution system of the Eastern Division.The Com-pany's principal service shops and stores are at Findlay, the largesttown in the Western Division and at Wooster, the largest town in theEastern Division.These shops are the headquarters of all distribu-tion, transmission, and meter employers-all employees except powerplant and clerical employees.All work orders issue from these divi-sion headquarters.The Company owns and maintains a telephoneline connecting its several plants and shops.The Company's employees include 43 production employees whowork in and about the 3 power plants,-' 43 line employees,5 1 patrolman,2 janitors,1 night watchman, and 7 meter employees.The Bluffton power plant, with 22 employees, generates about 98percent of electric energy produced by the Company; the Findlayplant, with 17 employees, 2 percent.The St. Marys plant, with 4employees, normally generates no electricity.The 3 power plants areconnected by a transmission line.St.Marys is about 45 miles distantfrom Bluffton, the nearer of the 2 plants.Power plant employees are not necessarily limited to workingwithin the power plant.They sometimesassist lineemployees ininstalling equipment in adjacent substations, and they may operateoutdoor switches..The power plant employees at Findlay operatethe central hot water heating system in Findlay, and in this connec-tion they perform service work outside the power plant.They workon the hot water heating line and on occasion go into the customers'homes to make adjustments as to the system.Meter and serviceemployeesare inemergencies called in to the power plants to makerepairs.Meter and service employees are often called in to workin the repair and operation of substations not adjacent to powerplants.Line employees and power plant employees jointly repairand operate substations near power plants.Line, meter, and serviceemployees operate and maintain the company-owned inter-plant com-munication system.There is active cooperation among the severalclasses of employees when emergencies call upon their services.Alloperations are directed from the Findlay office.Although the U. W. 0. C. contends that it chartered Local 271, thepetitioner in this proceeding,as a local unionexpressly for the powerplant employees of the Company, the record clearly discloses thatthe U. W. 0. C. is organizing the Company's employees on an indus-4At theSt.Marys plant there are 4 shift engineers(one on each shift and a relief man)who, operatevoltage regulatorequipment,read meters,and open and close switches.Atthe Findlay and Bluffton plants there are 8 shift engineers, 10 boiler operators,9 oilers,-3 general utility men,1 hot watermaintenance man, 1hot waterbeat man, 1 electrician,5 maintenance men, and 1 apprentice technical engineer.6 There are 4 working line and service foremen,13 linemen— 1 ground man, 3 truck drivers,1 mechanic,1 maintenance man, 1 tree trimmer,12 servicemen, 1 appliance service man,2 storekeepers,and 4 service station operators. 526DECISIONS OF NATIONAL LABOR RELATIONS BOARDtrial basis and has not limited its organizational activity to the unitwhich it urges in the petition.The U. W. 0. C. has nomembersamong employees at the St. Marys power plant, whom it wouldinclude in the three-plant unit.The Company's integrated utilityservice, thesmall sizeof the Company's operations, and the relatedfunctions of the departments therein clearly indicate that a system-wide unit is the appropriate bargaining unit for the Company'semployees.Since the U. W. 0. C. is an industrial union activelyengaged in organizing the Company's employees on an industrialbasis, and since the Group represents employees in all the severaldepartments of the Company's operations and has filed a petitionfor investigation and certification herein, we seeno reasonto set upa unit smaller than a system-wide unit of the Company's employeesfor the purposes of collective bargaining.6The parties agree, and we find, thatclericalemployeesand all non-working supervisory employees should be excluded from the bargain-ing unit.They would include working foremen within the unit-shift engineers in the power plants and line andmeter foremen.These working foremen do not hire or discharge or recommend thehireordischarge of employees with whom they work. TheU. W. 0. C. and the Group disagree as to the inclusion in the unitof the chief maintenance foreman at Findlay and the chief plantengineerat the St. Marys power plant. The U. W. 0. C. wouldexclude both, and the Company and the Group would includethem.The chief maintenance foreman at Findlay is a salariedemployee because his hours are somewhat irregular and he is subjectto call.He is working foreman with two helpers.The chief plantengineer at the St. Marys power plant is one of the threeregularshift engineers.He operates the plant during, the morning shift.An extra shift man relieves the regular shift men on their days offand 3 days per week assists the chief plant engineer on repair workat the plant.The two other regular shift engineers work alone ontheir shifts.The record does not disclose how far the working foremen haveauthority to discipline or effect changes in the status of employeeswith whom they work or effectively recommend such action.Weshall include within the bargaining unit all working foremen whohave no such authority.We find that all production and maintenance employees of theCompany, including working foremen who have no authority to hire,promote, discharge, discipline, or otherwise effect changes in testatus of employees under them or effectively recommend such action,but excluding all other supervisory employees, executives, and clerical6Matter of Florida Power and Light Company,42 N. L.It B. 742. CENTRAL OHIOLIGHTANDPOWER CO.527employees, constitute a unit appropriate for the purposes of collec-tive bargaining, within the meaning of Section 9 (b) of the Act.V. THE DETERMINATION OF REPRESENTATIVESWe find that the question concerning representation which hasarisencan best be resolved by an election by secret ballot.Since the U. W. O. C. is engaged in organizing the Company'semployees on an industrial basis, although the record does not dis-close the extent of its representation among employees other thanpower plant employees, we shall direct that the U. W. O. C. and theGroup both appear upon the ballot, provided, however, that theU. W. O. C. may withdraw its name by notifying the Regional Di-rector within five (5) days of the date of the issuance of this Direc-tion of Election that it does not desire to participate in the election.Those eligible to vote in the election shall be all employees of theCompany in the unit found appropriate in Section IV, above, whowereemployed during the pay-roll period immediately preceding thedate of the Direction of Election herein, subject to the limitationsand additions set forth in the Direction.DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section 9 (c) of the National Labor Rela-tions Act, and pursuant to Article III, Section 9, of National LaborRelations Board Rules and Regulations-Series 2, as amended, it isherebyDIRECTED that, as part of the investigation to ascertain represent-atives for the purposes of collective bargaining with Central OhioLight and Power Co., Findlay, Ohio, an election by secret ballotshall be conducted as early as possible, but not later than thirty (30)days from the date of this Direction, under the direction and super-vision of the Regional Director for the Eighth Region, acting inthismatter as agent for the National Labor Relations Board, andsubject to Article III, Section 10, of said Rules and Regulations,among the employees of the Company in the unit found appropriatein Section IV, above, who were employed during the pay-roll periodimmediately- preceding the date of this Direction, including em-ployees who did not work during said pay-roll period because theywere ill or on vacation or temporarily laid off, and including em-ployees in the armed forces of the United States who present them-selves in person at the polls, but excluding employees who have sincequit or been discharged for cause, to determine whether they desireto be represented by P. D. & T. Group, or by Utility Workers Or-ganizing Committee, C. I. 0., for the purposes of collective bargain-ing, or by neither.